Citation Nr: 1135887	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  08-22 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable for hypertension.  

2.  Entitlement to service connection for a gastrointestinal disability, claimed as ulcers.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and bipolar disorder.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran served on active duty from December 1982 to August 1984 and from March 2003 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO, among other things, awarded service connection for hypertension and assigned a noncompensable evaluation, effective from June 8, 2004.

The Board notes that the instant matters were previously before the Board in January 2010, at which time they were remanded for further development, to include VA examinations to determine the current severity of the Veteran's hypertension and the nature and etiology of any gastrointestinal disability or acquired psychiatric disorder.  

In a May 2011 decision, the Appeals Management Center (AMC) increased the Veteran's hypertension disability rating to 10 percent, effective June 8, 2004.  Because less than the maximum available benefit for a schedular rating was awarded, the claim is properly before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  Consequently, the Board will address whether the Veteran is entitled to an evaluation in excess of 10 percent for hypertension from June 8, 2004.  

The decision below addresses the Veteran's claim for a higher initial rating for service connected hypertension.  The issues of entitlement to service connection for a gastrointestinal disability and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, D.C.




FINDINGS OF FACT

1.  Before April 1, 2010, the Veteran's diastolic blood pressure ranged from 70 to 106 with predominant readings in the 100s, and his systolic blood pressure ranged from 126 to 180, with predominant readings in the 140s.

2.  Since April 1, 2010, the Veteran's diastolic blood pressure has ranged from 104 to 116, with predominant readings greater than 110, and his systolic blood pressure has ranged from 176 to 188, with predominant readings in the 180s.


CONCLUSIONS OF LAW

1.  Prior to April 1, 2010, the criteria for an initial evaluation in excess of 10 percent for service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.104, Diagnostic Code 7101 (2010).

2.  From April 1, 2010, the criteria for a 20 percent disability rating for service-connected hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO received the Veteran's claim of service connection for hypertension in June 2004.  Review of the claims folder shows that the Veteran was informed of Quartuccio elements with regard to these claims in a letter of July 2004, prior to the initial rating decision in the matter.  

The Board notes that Court's decision in Dingess, supra, was issued two years after the Veteran's initial claim.  Thus, the July 2004 letter did not include the general criteria for assigning disability ratings and effective dates as required by Dingess, supra.  However, by the May 2005 rating decision, the RO awarded service connection for hypertension and assigned a noncompensable disability evaluation, effective June 8, 2004.  

VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  In addition, the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 491.  In this case, the Veteran was granted service connection for hypertension and assigned a disability rating and effective date in the May 2005 rating decision on appeal.  As such, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate her claim.  The evidence obtained includes the Veteran's service treatment records (STRs), VA treatment records, VA examination reports, private medical evidence as well as lay statements in support of her claim.  The Veteran elected not to have a hearing in connection with her appeal.  

Further, the Veteran was afforded several VA examinations in connection with her claim of service connection for hypertension and appeal of the disability rating assigned.  The VA examiners conducted thorough examinations of Veteran and considered the Veteran's subjective complaints related to her hypertension.  The Board is satisfied that the examination reports and VA treatment records contain sufficient evidence by which to evaluate the Veteran's hypertension in the context of the rating criteria and throughout the appeal period.  Thus, the Board has properly assisted the Veteran by affording her an adequate VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Cox v. Nicholson, 20 Vet. App. 563 (2007).  

Furthermore, the Board finds that its January 2010 remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  In January 2010, the Board remanded the issue of entitlement to an initial compensable rating for service-connected hypertension.  The Veteran was to be provided notice of the unique types of evidence she could submit to support a higher initial rating and to be scheduled for a VA examination to determine the current severity of her hypertension.  That same month, the AMC sent to the Veteran correspondence that clearly indentified the evidence she could present to support a higher initial evaluation.  In April 2010, the Veteran underwent a VA examination, the results of which led to the assignment of a 10 percent rating, effective from the date of the Veteran's initial award of service connection.  


II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's hypertension, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson, supra.  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2010).

The Veteran's hypertension has been evaluated as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  Under that DC, a 10 percent evaluation is warranted where diastolic blood pressure is predominantly 100 or more, or systolic blood pressure is predominantly 160 or more, or when an individual with a history of diastolic blood pressure predominantly 100 or more requires continuous medication for control; a 20 percent evaluation is warranted where diastolic blood pressure is predominantly 110 or more, or systolic blood pressure is predominantly 200 or more; a 40 percent evaluation is warranted where diastolic pressure is predominantly 120 or more, and; a 60 percent evaluation is warranted where diastolic blood pressure is predominantly 130 or more.  "Note (1)" provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. at Note 1.  

The Board notes that, effective October 6, 2006, VA revised the regulations that govern the evaluation of specified cardiovascular disorders--those rated under DCs 7000 through 7007, 7011, and 7015 through 7020.  See 38 C.F.R. 4.100.  The revised regulation adds a new "Note (3)" to 38 C.F.R. § 4.104, Diagnostic Code 7101 for hypertensive vascular disease, stating that hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease.  However, the actual criteria for rating hypertension under DC 7101 were unchanged by the October 6, 2006, revision.  

In June 2002, the Veteran's blood pressure was recorded as 130/76.  She states that she was first diagnosed as having hypertension in 2003.  VA treatment records contain blood pressure readings of 148/100 in July 2004; 162/92 and 140/84 in August 2004; 152/82 in October 2004; 141/85 in December 2004; 164/98 in May 2005; 120/70 in August 2005; 146/104 in November 2005; 172/82 in December 2005; 138/90 in January 2006; 160/100 in January 2007; 140/86 in July 2007; 180/106 and 138/84 in February 2008; and 126/80 in April 2008.

On examination in March 2005, her blood pressure was recorded as 141/92, 142/88, and 137/79.  She reported a hard time working an account of her hypertension and gastrointestinal discomfort.  She reported chest pain and discomfort, light-headedness, and dizziness.  She denied hospitalization for her blood pressure.  

On examination in April 2010, the Veteran's blood pressure was recorded as 183/111, 188/104, and 176/116.  She reported swelling in her feet, red eyes, light-headedness, and headaches, which she attributed to her hypertension.  The Veteran indicated missing 20 days of work on account of her high blood pressure.  At that time, she was taking 50 milligrams of hydrochlorothiazide.

As noted above, the Veteran's hypertension has been evaluated as 10 percent disabling since June 8, 2004, under Diagnostic Code 7101.  Upon review of the evidence, the Board finds that the Veteran's hypertension has increased in severity during the appeal period, as evidenced by the increase in her blood pressure readings and reported symptoms.  Thus, the Board finds that staged ratings are appropriate in this case.

Given the April 2010 VA examination report, and in consideration of the benefit-of-the-doubt doctrine, the Board finds that the Veteran meets the criteria for a 20 percent rating from April 1, 2010, as two out of three diastolic blood pressure readings were noted to be 110 or more, thus satisfying the criteria for a 20 percent disability rating.  

The Board finds that prior to April 1, 2010, an evaluation greater than 10 percent was not warranted as the evidence showed a diastolic blood pressure ranging from 70 to 106 with predominant readings in the 100 range, and a systolic blood pressure range from 126 to 180 with predominant readings in the 140 range.  See 38 C.F.R. § 
See 38 C.F.R. § 4.104, DC 7101 (20 percent evaluation is warranted where diastolic blood pressure is predominantly 110 or more, or systolic blood pressure is predominantly 200 or more).  Since April 1, 2010, however, the Veteran's blood pressure readings more closely align with those contemplated by a 20 percent rating.  Id; see 38 C.F.R. § 4.7.  

The above determination is based upon consideration of applicable rating provisions.  The Board also finds that the Veteran's symptoms are described by the rating criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that "the available schedular evaluations for [his service-connected diabetes mellitus] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2010).  


ORDER

Entitlement to an initial disability evaluation in excess of 10 percent for service-connected hypertension prior to April 1, 2010, is denied.

Entitlement to an initial disability rating of 20 percent for service-connected hypertension is granted as of April 1, 2010.


REMAND

In its May 2005 rating decision, the RO denied service connection for a hiatal hernia with acid reflux and an acquired psychiatric disorder upon finding that both disabilities had preexisted service and were not permanently aggravated thereby.  The Veteran disagreed with that decision, asserting that her gastrointestinal problems had increased in severity during service and indicating that although she had been treated for depression prior to service, she had not suffered from PTSD or bipolar disorder.  Further, she reported a history of gastrointestinal problems dating back to 2001-2002.  

The Board notes that in order to receive VA benefits, a payee must be a "veteran," which is defined, in part, as "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2) (West 2002); see 38 C.F.R. § 3.1(d) (2010).  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2010); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c).  "The term 'Reserve' means a member of a reserve component of one of the Armed Forces."  38 U.S.C.A. § 101(26).  With respect to members of the Army National Guard or Air National Guard, ACDUTRA means full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(c).

As noted, the term "active military, naval, or air service" includes "any period of [ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a); see McManaway v. West, 13 Vet. App. 60, 67 (1999) (citing Paulson v. Brown, 7 Vet. App. 466, 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim").  

In this case, the Veteran has achieved "veteran" status by virtue of her verified periods of active duty.  Thus, her eligibility for disability benefits for a disability resulting from injury or disease incurred during service from December 1982 to August 1984 or from March 2003 to June 2004 is not in question.  

However, the evidence reflects that the Veteran also had National Guard service.  The Board notes that the initial rating decision in this case was issued by the RO in May 2005 made no mention of National Guard service, nor did it discuss whether any National Guard service would qualify as active military service under the applicable definitions.  Thus, although the RO denied service connection upon finding that the claimed disabilities preexisted the Veteran's second period of active military service, there remains a question of status at the time when those disabilities first manifested.

The Board notes that the April 2010 VA examiner indicated that the Veteran's specific dates of service were unclear, as was her status at the time she was first treated for gastrointestinal problems.  That examiner stated that he could not opine as to the preexistence or aggravation of the Veteran's gastrointestinal disability as her service dates were somewhat obscure.  

As the evidence reflects that the Veteran is claiming service connection for disabilities potentially resulting from her period of service as a National Guardsman, the outcome of this case could turn on the nature of the Veteran's National Guard duty and whether it amounts to "active military, naval, or air service."  38 U.S.C.A. § 101(2), (22), (24).  As stated above, "to have basic eligibility for veterans benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C.[A.] § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.[A.] §§ 316, 502, 503, 504, or 505."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (citing 38 U.S.C. §§ 101(21), (22)(C)).  Further, eligibility can then only be established based on a period of "full-time duty" as a National Guardsman if it is shown the Veteran's disability manifested itself during that period.  See Paulson, supra.  
Thus, a remand is necessary to clarify the Veteran's service dates, branch of service, and all periods of any active duty, ACDUTRA, or inactive duty training.  On remand, the Veteran's complete military personnel records must be obtained and associated with the claims folder.  All National Guard personnel records must also be obtained.

Also on remand, the Veteran must be adequately notified of the information and evidence necessary to substantiate claims in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010).  These provisions provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court), held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

Here, the VCAA notice letter provided did not specifically inform the Veteran of the information and evidence necessary to substantiate a claim based on National Guard or Reserve duty service.  Accordingly, on remand, the Veteran should be sent a new VCAA letter notifying her of the information and evidence necessary to substantiate her service connection claims, which notice includes specific information on the element of veteran status based on National Guard and Reserve duty service.  

Under 38 U.S.C.A § 5103A, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 C.F.R. § 3.159(c) (obligating VA to obtain relevant records from Federal department or agency).  This duty to assist includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  

Here, although the agency of original jurisdiction obtained the Veteran's STRs from her first period of active duty service, it does not appear that her STRs from her second period of active duty have been requested.  Although the claims folder contains copies of STRs submitted by the Veteran, the Board cannot be sure that it has before it the Veteran's complete STRs.  Indeed, as noted by an April 2010 VA mental health examiner, a record from the Winn Army Hospital was incomplete, with pages "obviously missing."  Thus, on remand, the AOJ should contact the National Personnel Records Center (NPRC), or other appropriate agency, and attempt to obtain the Veteran's complete service treatment records (STRs) from her military service from March 2003 to June 2004.

Further, the Veteran's National Guard records have not been obtained.  The Board notes that in April 2010, the VA mental health examiner found there to be no evidence of psychiatric treatment from the time that the Veteran joined that National Guard in 2000 until shortly after her activation in 2003.  However, without a review of any potentially relevant National Guard records, the Board cannot conclude that the VA examiner's opinion was based on all of the relevant evidence.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board notes that private mental health treatment records from A. G., M.D., dated from 1998 to 2000, are currently of record.  An April 2006 VA treatment records indicated that the Veteran was then being treated by Dr. G..  Accordingly, on remand, the agency of original jurisdiction (AOJ) should contact the Veteran with a request that she provide the full name and address for Dr. G., as well as the dates of treatment.  Following receipt of the necessary authorization for release of such private medical records to the VA, the AOJ should attempt to obtain any private treatment records from Dr. G. not previously associated with the record.  

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should send to the Veteran a new VCAA notice letter.  The letter should specifically notify her of the information and evidence necessary to substantiate his claims for service connection based on her National Guard service.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  The AOJ should contact the Veteran and request that she identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to her claims.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

The AOJ should specifically request from the Veteran that she provide the full name and address for Dr. G., as well as the dates of treatment.  Following receipt of that information, the AOJ should contact the psychologist/psychiatrist or facility in question, with a request that copies of any and all records of treatment or examination of the Veteran on file be provided to the AOJ.  The Veteran should be requested to sign the necessary authorization for release of such private medical records to the VA.  

3.  The AOJ must confirm the Veteran's military service and verify her dates of service.  The Veteran should be asked to identify, with as much specificity as possible, each National Guard unit to which she was assigned and the dates of those assignments.  The AOJ should determine whether that service included any periods of active duty, ACDUTRA or inactive duty training, and, to the extent feasible, ascertain the dates for each such period of service.  As part of that process, the AOJ should attempt to obtain a copy of any DD 214 or other separation certificate, as well as the appellant's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) or the like that may have been maintained with either her National Guard unit or reserve unit or both.  The AOJ should seek to obtain all National Guard treatment records.  The appropriate agency(ies) must be contacted to obtain the records.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.

4.  Contact the NPRC, or any other appropriate service organization, and attempt to obtain the Veteran's service treatment records for her period of active service from March 2003 to June 2004.

5.  After completing the development ordered in paragraphs 1 through 4 above is completed, the AOJ should request that the examiner who conducted the April 2010 hiatal hernia examination, if he is still available, provide an addendum that takes into account any information obtained on remand, to specifically include the Veteran's verified periods of service.  

If the April 2010 examiner is no longer available, or if that examiner or the AOJ finds that a new examination is necessary, the Veteran should be scheduled for a VA examination to determine the current nature and etiology of any current gastrointestinal disabilities, including ulcers.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following:

(a)  Diagnose all current gastrointestinal disabilities, including a hiatal hernia with acid reflux and ulcers.

(b)  Is there clear and unmistakable evidence that any gastrointestinal disability, including ulcers and peptic ulcer disease, pre-existed the Veteran's first period of service from December 1982 to August 1984, or her second period of service from March 2003 to June 2004?

(c)  If so, is it at least as likely as not (50 percent or more probability) that any preexisting gastrointestinal disabilities underwent a permanent increase in severity during or as a result of her first or second period service?  The examiner should state whether any permanent increase in the underlying pathology was due to normal progression of the disorder.

(d)  For each gastrointestinal disability diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that each gastrointestinal disability, to include ulcers, was is attributable to any period of active duty, ACDUTRA, or inactive duty training, or is due to an event or injury during any period of active duty, ACDUTRA, or inactive duty training.  The examiner must consider the Veteran's statements regarding the incurrence of gastrointestinal disabilities, in addition to her statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

5.  After completing the development ordered in paragraphs 1 through 4 above is completed, the AOJ should request that the examiner who conducted the April 2010 mental examination, if he is still available, provide an addendum that takes into account any information obtained on remand, to specifically include any acquired psychiatric diagnoses rendered by the Veteran's private psychiatrist.  

If the April 2010 examiner is no longer available, or if that examiner or the AOJ finds that a new examination is necessary, the Veteran should be scheduled for a VA examination to determine the nature and etiology of any current psychiatric disorder.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner should specifically attempt to reconcile and discuss the opinion with all other opinions of record, including the February 2004 Medical Evaluation Board opinion and the April 2010 VA examiner's opinion.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

(a)  Diagnose all current psychiatric disorders, including PTSD, depression, and bipolar disorder.

(b)  Is there clear and unmistakable evidence that any psychiatric disorder, including PTSD, bipolar disorder, and depression pre-existed the Veteran's first period of service from December 1982 to August 1984, or her second period of service from March 2003 to June 2004?

(c)  If so, is it at least as likely as not (50 percent or more probability) that any preexisting psychiatric disorder underwent a permanent increase in severity during or as a result of her first or second period of service?  The examiner should state whether any permanent increase in the underlying pathology was due to normal progression of the disorder.

(d)  For each psychiatric disorder diagnosed, the examiner should opine as to whether it is as likely as not (50 percent or more probability) that each psychiatric disorder, to include PTSD, depression, and bipolar disorder, was attributable to any period of active duty, ACDUTRA, or inactive duty training.  The examiner must consider the Veteran's statements regarding the incurrence of a psychiatric disability, in addition to her statements regarding the continuity of symptomatology Dalton v. Nicholson, 21 Vet. App. 23 (2007).

6.  The AOJ should review the reports prepared by examiners, and if any examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

7.  The Veteran must be advised of the importance of reporting to any VA examinations deemed necessary and of the possible adverse consequences, to include the denial of her claims, of failing to so report.  See 38 C.F.R. § 3.655 (2010).

8.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

9.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


